NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted November 9, 2016* 
                                Decided November 9, 2016 
                                              
                                          Before 
 
                              DIANE P. WOOD, Chief Judge 
                                 
                               JOEL M. FLAUM, Circuit Judge
                               
                               DIANE S. SYKES, Circuit Judge
 
No. 16‐1457 
 
UNITED STATES OF AMERICA,                          Appeal from the United States District 
      Plaintiff‐Appellee,                          Court for the Central District of Illinois. 
                                                    
      v.                                           No. 13‐CR‐10064‐001 
                                                    
MONTA Y. ANDERSON,                                 Michael M. Mihm, 
      Defendant‐Appellant.                         Judge. 
                                                

                                         O R D E R 

       Monta Anderson appeals from the denial of his postjudgment motion seeking to 
rescind his guilty plea to conspiracy to distribute heroin. See 21 U.S.C. §§ 846, 841(a)(1). 
We affirm that decision. 

            As part of a binding plea agreement, see FED. R. CRIM. P. 11(c)(1)(C), Anderson 
stipulated that the conspiracy involved at least a kilogram of heroin and that the heroin 
he sold caused James Reader’s overdose and death. The district court sentenced 
Anderson to 223 months’ imprisonment and 10 years’ supervised release. Anderson 
filed a notice of appeal, but we recently granted his attorney’s request to withdraw 
                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the dispositive issue has been authoritatively decided. See FED. R. APP. P. 34(a)(2)(B). 
No. 16‐1457                                                                         Page 2 
 
under Anders and dismissed the appeal. United States v. Anderson No. 15‐3769, 2016 WL 
3006890, at *2 (7th Cir. May 24, 2016). Meanwhile, with his direct appeal still pending, 
Anderson filed in the district court a pro se motion to withdraw his guilty plea. The 
district court denied the motion and told Anderson that he must follow the proper 
avenues of appeal now that judgment had been entered. Anderson appeals that decision. 

       The district court was correct that it could not reach the merits of Anderson’s 
motion. Anderson had an appeal pending before this court, and resolving his motion 
would have impermissibly disturbed the judgment under review. See Griggs v. Provident 
Consumer Discount Co., 459 U.S. 56, 58 (1982); United States v. McHugh, 528 F.3d 538, 540 
(7th Cir. 2008). The district court denied Anderson’s motion, but in fact the district court 
did not have subject matter jurisdiction because of the pending appeal. Accordingly, we 
affirm for lack of subject matter jurisdiction. 

                                                                               AFFIRMED.